Citation Nr: 1209353	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-50 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostatitis, during the period from February 4, 2003 through May 16, 2004. 

2.  Entitlement to a rating in excess of 60 percent for prostatitis, from May 17, 2004.  

3.  Entitlement to an increased level of special monthly compensation (SMC) based on the need for a higher level of aid and attendance.  

REPRESENTATION

Appellant represented by:	Jeffrey F. Slavin, Attorney

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972.  His military decorations include the Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the October 2007 rating decision, the RO denied entitlement to SMC based on a higher level of aid and attendance.  In the March 2008 rating decision, the RO, in pertinent part, found that a clear and unmistakable error (CUE) had been made in the evaluation of the Veteran's service-connected prostatitis, and a 40 percent rating was assigned, effective February 4, 2003.  The RO continued the 60 percent rating assigned effective May 17, 2004.  In the March 2008 rating decision, the RO again denied SMC based on a higher level of aid and attendance.  

In February 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.   

By way of procedural history, in an August 2006 rating decision, the RO granted SMC based on the need for aid and attendance, effective September 21, 2005.  In September 2006, the Veteran filed a notice of disagreement (NOD), in which he asserted that, had the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) been utilized, he would have been entitled to an increased level of SMC pursuant to 38 U.S.C.A. § 1114(r)(2).  In correspondence dated in March 2007, the RO advised the Veteran that it could not accept his September 2006 letter as an NOD with the August 2006 rating decision, as no decision had yet been made on the issue of entitlement to benefits under 38 U.S.C.A. § 1114(r)(2).  The September 2006 correspondence was accepted as a claim for this benefit.  In response to the March 2007 letter, in April 2007, the Veteran and his attorney indicated that they understood that the September 2006 correspondence would be accepted as a claim for entitlement to SMC under 38 U.S.C.A. § 1114(r)(2).  Thereafter, the October 2007 rating decision was issued.  

Subsequent to issuance of the October 2007 rating decision, the Veteran asserted that the RO's failure to consider the results of a February 2003 VA examination constituted CUE, and that, had this error not been made, he would have been entitled to a higher level of SMC.  In the March 2008 rating decision, the RO found that a March 2004 rating decision contained CUE, in that it did not consider the results of a February 2003 VA examination, which revealed that the Veteran met the criteria for a 40 percent rating for his service-connected prostatitis.  

In a December 2007 letter to the RO, the Veteran indicated that he was responding to the RO's March 2007 letter, and asked that the RO issue a statement of the case (SOC) as regards his September 2006 NOD.  In light of the communications from the Veteran, the RO clarified the Veteran's claims in a December 2008 letter.  The RO pointed out that, as stated in March 2007, the September 2006 letter could not be accepted as an NOD because the Veteran was seeking a benefit for a claim which had not previously been adjudicated.  The RO highlighted that the April 2007 letter acknowledged the Veteran's understanding of the actions VA was taking with regard to the September 2006 correspondence.  As such, the current appeal stems from the October 2007 and March 2008 rating decisions, as discussed above.  

The Board is aware that, in a motion to the Court of Appeals for Veterans Claims (Court), received at the RO in July 2007, the Veteran's attorney asserted that the August 2006 rating decision was clearly and unmistakably erroneous in that the RO failed to consider the Veteran's use of catheters and, if so, he would have been awarded benefits under 38 U.S.C.A. § 1114(r)(2).  However, in a July 2009 letter, the Veteran and his attorney asked that his CUE motion be withdrawn.  Hence, there is no current CUE claim to be considered by the Board or to be referred to the RO for its consideration.  

The Board further observes that, in the March 2008 rating decision, finding CUE in the failure to assign a 40 percent rating for prostatitis in the March 2004 rating decision, the RO noted that the Veteran had previously been awarded an increased, 60 percent, rating for prostatitis, effective May 17, 2004.  The RO clarified that the March 2008 rating decision would not impact the 60 percent rating for prostatitis, or the effective date of that increase in any way.  Nevertheless, in the November 2009 SOC and May 2010 supplemental SOC (SSOC), the RO characterized this issue as the evaluation of prostatitis, evaluated as 40 percent from February 4, 2003 to May 17, 2004 and 60 percent from May 17, 2004.  In both the SOC and SSOC, the RO considered entitlement to increased ratings during each of these periods.  Significantly, in his December 2009 VA Form 9 (substantive appeal), the Veteran indicated that he wanted to appeal all of the issues listed on the SOC.  Based on the foregoing, the Board finds that the Veteran has perfected an appeal as to entitlement to increased ratings for service-connected prostatitis during the period from February 4, 2003 through May 16, 2004, and from May 17, 2004.  As such, the Board has characterized these issues as reflected on the title page.  See 38 C.F.R. § 20.200 (2011) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal).

Additionally, the Board has considered the Veteran's assertion, made in a statement accompanying his December 2009 VA Form 9, that he was not receiving service-connected disability for incontinence as a result of his service-connected prostate disability; however, as will be discussed below, the ratings assigned for his service-connected prostatitis are based on voiding dysfunction, including incontinence.  Thus, separate consideration of entitlement to service connection for incontinence is not warranted.  See 38 C.F.R. § 4.14 (evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited).  

As regards the Veteran's representation in this appeal, only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  Attorneys who commence representation on or after June 23, 2008, or in cases in which an NOD was filed after June 23, 2008, even if the representation began before that date, attorneys must file an application for accreditation with VA's Office of General Counsel and receive notice of accreditation before providing representation.  38 C.F.R. § 14.629(b).  
 
The record reflects that two private attorneys, Mr. W.G. and Mr. J.S. have been actively involved in this appeal.  In this regard, in February 2005, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Mr. J.S. as his representative.  In an April 2006 letter to the RO, on his letterhead, Mr. W.G. stated that he represented the Veteran, and went on to file a claim for SMC based on aid and attendance.  The April 2006 letter was signed by the Veteran and Mr. W.G.  Mr. W.G. was subsequently recognized as the Veteran's representative by the RO, as evidenced by his being furnished copies of the October 2007 and March 2008 rating decisions.  In May 2010, the Veteran submitted a VA Form 21-22a again naming Mr. J.S. as his representative.  The Board notes that neither Mr. W.G. nor Mr. J.S. is accredited with VA's Office of General Counsel.  

In correspondence dated in November 2011, the Board advised the Veteran that it would be necessary to clarify his representation in his case before proceeding with appellate review.  This letter informed the Veteran that his choices were to (1) represent himself, (2) appoint an accredited Veterans Service Organization (VSO) as his representative, or (3) appoint a different private attorney or "agent" to represent him.  The Board advised the Veteran that review of his case would be delayed for 30 days, to afford him time to appoint another representative or to advise the Board of his desire to represent himself.  The Board went on to state that, if the Veteran did not respond or name a new representative within 30 days of the date of the letter, it would be assumed that he wished to represent himself.  The Veteran has not responded to the November 2011 letter.  Accordingly, the Board recognizes the Veteran as proceeding pro se in this appeal.  See 38 C.F.R. § 14.631.  

As a final preliminary matter, in May 2009, the Veteran filed a claim for a clothing allowance.  In a November 2009 letter, the RO advised the Veteran that his claim for a clothing allowance was within the jurisdiction of the Veterans Health Administration (VHA), as opposed to the Veterans Benefits Administration (VBA).  The RO asked the Veteran to complete a VA Form 10-8678, Application for Annual Clothing Allowance, and submit such form to the Columbus VA Medical Center (VAMC).  It is not clear from the record currently before the Board whether the Veteran has submitted this form, and whether the VAMC has taken any action on the claim for a clothing allowance.   

The issue of entitlement to a clothing allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for prostatitis, during the period from February 4, 2003 through May 16, 2004, and from May 17, 2004, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 100 percent disabling, effective October 31, 1988; prostatitis, rated 10 percent disabling, effective July 27, 1972, 20 percent disabling, effective January 20, 2000, 40 percent disabling, effective February 4, 2003, and 60 percent disabling, effective May 17, 2004; and impotence with penile deformity, associated with prostatitis, rated 20 percent disabling, effective July 10, 1990.  

3.  The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; hearing impairment; anatomical loss or loss of use of any extremity; or paraplegia.  


CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for a higher level of aid and attendance are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided. The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for an increase in SMC was received in September 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in June 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the October 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  The Board notes that the appellant has not been provided specific notice regarding VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman; however, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for an increased level of SMC based on a higher level of aid and attendance, no disability rating or effective date is being, or is to be, assigned. Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  VA and private treatment records have been obtained and associated with his claims file, and the Veteran was afforded VA examinations to evaluate his disabilities in January 2008.  

The Board notes that, as will be discussed below, the claims for increased ratings for the Veteran's service-connected prostatitis are being remanded, in part, to obtain outstanding treatment records from the Veteran's private urologist.  As will be discussed herein, the Veteran does not meet the threshold requirement of entitlement to SMC at the maximum rate of 38 U.S.C.A. § 1114(o) or (p) or at the intermediate rate between 38 U.S.C.A. § 1114(n) and (o) plus SMC under 38 U.S.C.A. § 1114(k), as required for consideration of an increased level of SMC based on a higher level of aid and attendance.  As any outstanding treatment records from the Veteran's urologist would not demonstrate entitlement to SMC at any of the rates indicated above, these records are not pertinent to the claim herein decided.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

The Veteran has asserted that he is entitled to a higher level of SMC pursuant to 38 U.S.C.A. § 1114(r)(2), based on the need for a higher level of care.  In particular, he asserts that his service-connected prostatitis requires that his wife, a physician, place indwelling catheters.    

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011). 

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits.  

SMC at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  

SMC at "n" rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  SMC at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id.  

SMC at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures. 38 C.F.R. § 3.350(e)(2).

Determinations for entitlement to the "o" rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e).  

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

38 U.S.C.A. § 1114(p) provides for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).  

A Veteran receiving SMC at the "o" rate, at the maximum rate under 38 U.S.C.A. § 1114(p), or at the intermediate rate between "n" and "o" plus SMC at the "k" rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) ("r1" rate).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1). 38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met:  (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The Veteran is currently service-connected for PTSD (rated 100 percent disabling, effective October 31, 1988), prostatitis (rated 60 percent disabling, effective May 17, 2004), and impotence (rated 20 percent disabling, effective July 10, 1990).  He was awarded SMC at the "k" rate, based on loss of use of a creative organ, effective July 10, 1990.  He was awarded SMC at the "s" rate, based on his PTSD rated 100 percent disabling and additional disability independently ratable at 60 percent or more, effective May 17, 2004.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  He was awarded SMC at the "l" rate on account of being so helpless as to be in the need of regular aid and attendance, effective September 21, 2005.   

In August 2005, the Veteran's urologist, Dr. J.P.S. completed a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The Veteran reported that he was incontinent with chronic rashes and an inability to change absorbent pads without supervision.  He added that he was unable to attend to personal hygiene and activities of daily living due to his service-connected PTSD.  In describing restrictions of each upper extremity, the physician noted that the Veteran had poor hand eye coordination, became easily frustrated with fine motor activities, and often cut himself shaving.  He reported that the Veteran had no restrictions of the lower extremities.  The physician observed that the Veteran was withdrawn in remote hermitage in a rural area and did not interact regularly with outside contacts; rather, he was alone and housebound most days.  The physician noted that the Veteran needed an attendant to administer medications, change absorbent pads, and to attend to personal hygiene, stating that the Veteran chronically forgot and/or neglected to take these actions.  The diagnoses were incontinence and PTSD, and the physician indicated that the Veteran required the daily health care services of a skilled provider, without which he would require hospital, nursing home, or other institutional care.  

During VA treatment in August 2006, the Veteran reported that he spent much of his time with his dog, a few acquaintances, and his wife, who he saw about once a month.  He added that he spent his time working around his house.  

The Veteran was afforded VA examinations to evaluate his service-connected PTSD, prostatitis, and need for aid and attendance in January 2008.  During the examination to evaluate his PTSD, the Veteran reported that he and his wife did not live together, but that he lived alone in a house in an isolated, remote area, although his wife visited every few weeks.  He added that his wife's personal assistant came to his house to do cleaning and laundry.  The Veteran reported that his wife helped him with the placing of catheters and replacing urinary incontinence pads.  He added that, when he was by himself, especially in the summer, he would often walk around the house without pants on and let his "incontinence drip."   During the genitourinary examination, the Veteran reported that he had been using foley catheterization on an intermittent basis to manage his incontinence, stating that his wife performed this procedure under the supervision of Dr. J.P.S.

During his January 2008 aid and attendance examination, the Veteran described his typical daily activities, including going on walks and doing work on his house.  He denied having a home health aid, but he stated that his wife changed his catheters, which he used when he went out.  He described himself as independent in his activities of daily living.  He took his own medications and was capable of going to the store.  The VA examiner opined that there was nothing in the record or her examination to indicate that the Veteran required aid and attendance.  

In January 2008 and January 2009 letters, Dr. J.P.S. stated that the Veteran suffered from incontinence requiring intermittent catheterization adding that the Veteran's wife, a physician, under his supervision, assisted with the catheter insertions and saw that the Veteran took his medications as prescribed.  

In a statement accompanying his December 2009 VA Form 9, the Veteran asserted that his wife placed an indwelling catheter on a daily basis, under the supervision of his urologist.  

As noted above, SMC is currently in effect for aid and attendance at the "l" rate, effective September 21, 2005.  The Veteran is seeking an increased level of SMC based on a higher level of aid and attendance.  A higher level of SMC is available, pursuant to 38 U.S.C.A. § 1114(r).  The Board recognizes that the Veteran's wife, a physician, assists him with placement of an indwelling catheter; however, even if the Board were to find that the Veteran requires a higher level of care as defined in 38 C.F.R. § 3.352(b)(2), and met that requirement, as well as the requirement for the need of regular aid and attendance, the Veteran must also be entitled to the higher special monthly compensation authorized under 38 U.S.C.A. § 1114(o) or (p) or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus special monthly compensation under 38 U.S.C. 1114(k) to receive SMC at an increased rate based on a higher level of aid and attendance.  38 C.F.R. § 3.350(h).  

The Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of an increased rate based on a higher level of aid and attendance.  In this regard, the Veteran is not service-connected for visual impairment or hearing impairment.  There is also no indication that he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability, or that he experiences paraplegia as a result of service-connected disability.  

The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities, and notes that he is currently receiving SMC at a rate which includes consideration of his need for regular aid and attendance.  The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" rate; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate.  Because those levels of SMC are not warranted in the Veteran's case, he is not entitled to the additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).

For all the foregoing reasons, the Board finds that the claim for an increased level of SMC based on the need for a higher level of aid and attendance must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an increased level of SMC based on the need for a higher level of aid and attendance is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

The Veteran is currently in receipt of a 40 percent rating for service-connected prostatitis, during the period from February 4, 2003 through May 16, 2004, pursuant to Diagnostic Code 7527-7512.  A 60 percent rating has been assigned, effective May 17, 2004.  

Diagnostic Code 7512 evaluates chronic cystitis, and states that such should be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.  Diagnostic Code 7527 provides that prostate gland injuries, infections, hypertrophy, and post operative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  The rating criteria for urinary frequency provides for a maximum rating of 40 percent for a daytime voiding interval of less than one hour or awakening to void five or more times per night.  The rating criteria for obstructed voiding and urinary tract infection each provide for maximum ratings of 30 percent.  Id.  

By way of history, the record reflects that, in November 2000, the Veteran underwent transurethral incisions of prostate (TUIP) for obstructing voiding symptoms.  This surgery was performed by his private urologist, Dr. J.P.S.  A November 2000 record of VA treatment reflects that the Veteran presented to the emergency room later in the day of his surgery, and described some urinary incontinence because of an indwelling bladder catheter.  

The Veteran was afforded a VA genitourinary examination on February 4, 2003.  He gave a history of chronic prostatitis and erectile dysfunction, but denied lethargy, weakness, anorexia, weight loss, weight gain, dysuria, hematuria, or hesitancy.  He did describe frequent urination, as often as hourly, including at nighttime.  The Veteran added that he experienced urinary incontinence and used up to four pads per day.  He gave a history of voiding symptoms for a number of years, but reported that he underwent surgery in November 2000 due to urinary retention, frequent urinary tract infections, and dribbling.  He denied catheterizations, either intermittent or continuous, and also denied dilatations and drainage procedures.  Examination revealed leakage of urine and the Veteran had an incontinence pad in his underwear.  Urinalysis was negative for nitrates, esterase, protein, glucose, ketones, bilirubin, or blood.  

In a January 2004 letter, Dr. J.P.S. wrote that the Veteran was under his care and had several persistent urologic problems, including chronic urinary incontinence, which required four pads per day to stay dry.  He noted that the Veteran was also on Ditropan XL, and more than likely would require continued medication throughout his life.  

In a July 2004 letter, the Veteran asserted that he used at least four pads per day and protective undergarments for his incontinence.  

A February 2005 VA genitourinary examination reflects that the Veteran had urinary incontinence and required the use of up to five pads per day.  The Veteran reported that he had not required catheterizations, dilatations, or drainage procedures.  

In a January 2008 letter, Dr. J.P.S. stated that, as a result of his November 2000 surgery, the Veteran suffered from incontinence requiring intermittent catheterization and was also taking Oxytrol.  He added that the Veteran's wife, a physician, under his supervision, assisted with the catheter insertions and saw that the Veteran took his medications as prescribed.  In a January 2009 letter, Dr. J.P.S. reported that the Veteran suffered from incontinence, requiring the placement of indwelling catheters, and was on Flomax.  He reiterated that the Veteran's wife, under his supervision, assisted with the catheter insertions and saw that the Veteran took his medications as prescribed.  

During a January 2008 genitourinary examination, the Veteran reported that he had been using foley catheterization on an intermittent basis to manage his incontinence, stating that his wife, a physician, performed this procedure under the supervision of Dr. J.P.S.  The VA examiner noted that, because of his urinary incontinence, the Veteran had to change pads every two hours and, because of major skin irritations, he used a foley catheter when away from home, as changing pads was more difficult.  

During the February 2009 hearing, the DRO asked the Veteran when he started to require catheterization.  He stated that he first had to use an indwelling catheter all the time after his November 2000 surgery, but then later stated that he started to use the catheter pretty consistently in the prior three years.  He testified that, if his wife had to take his catheter out, he would use diaper-like undergarments for a couple of days.  

In correspondence dated later in February 2009, the Veteran's wife reported that the Veteran had suffered from partial urinary incontinence requiring intermittent catheterization since his November 2000 surgery.  She added that his condition had deteriorated to full and complete loss of bladder control by January 2006, requiring the use of an indwelling catheter for any activity involving leaving the home.  

In a statement accompanying his December 2009 VA Form 9, the Veteran asserted that his wife placed an indwelling catheter on a daily basis, under the supervision of his urologist.  

The Veteran was most recently afforded a VA examination to evaluate his service-connected prostatitis in January 2008.  At that time, he reported that he had been using foley catheterization on an intermittent basis to manage his incontinence.  In his December 2009 statement submitted with his VA Form 9, the Veteran indicated that he used a catheter on a daily basis.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The foregoing assertion, that he requires daily placement of a catheter for urinary incontinence, suggests a worsening of the Veteran's service-connected prostatitis since the January 2008 VA examination.  

Accordingly, to ensure that the record reflects the current severity of the service-connected prostatitis, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

Additionally, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The January 2008 VA examiner noted that the Veteran was followed by local urologists.  Significantly, in his January 2004 letter, Dr. J.P.S. wrote that the Veteran was under his care.  Most recently, in a November 2010 statement, the Veteran indicated that he continued to receive follow-up care regarding his November 2000 prostate surgery from Dr. J.P.S.  While records pertaining to the Veteran's November 2000 surgery, performed by Dr. J.P.S. have been associated with the claims file, no more recent treatment records from this physician are of record.  The Board is aware that, during the February 2009 hearing, the DRO asked the Veteran whether there was any other evidence he felt she needed to obtain before she made her decision, to include private treatment records, and the Veteran responded that she had it all and should make a decision on what she had in front of her.  Nevertheless, the evidence currently of record suggests that additional treatment records from Dr. J.P.S. are available.  These records are potentially pertinent to the appeal, and should be obtained on remand.  

Additionally, pursuant to the pertinent rating criteria, a rating in excess of 40 percent for service-connected prostatitis may be warranted during the period from February 4, 2003 through May 16, 2004 if the Veteran required the use of an appliance for his urinary incontinence during that period.  The word "appliance" as used in the rating criteria, includes all types of catheters as well as any other assistive device for urination.  59 Fed. Reg. 2523 (January 18, 1994).

The evidence currently of record is not clear as to whether or not catheterization, even intermittently, was required during the period from February 4, 2003 through May 16, 2004.  In this regard, the Veteran denied catheterization during both the February 2003 and February 2005 VA examinations.  Nevertheless, in her February 2009 correspondence, the Veteran's wife reported that the Veteran had suffered from partial urinary incontinence requiring intermittent catheterization since his November 2000 surgery.  

During the pendency of the appeal, the Court held that the duty to assist in some cases requires VA to seek clarification of private medical records.  See Savage v. Shinseki, 22 Vet. App. 124 (2011).  In Savage, the Court specifically examined a situation where the Board did not discuss the results of private audiological records, as those records on their face did not conform to VA's rating criteria for hearing loss.  The Court held, in pertinent part, that when VA concludes that a private medical examination is unclear and a request for clarification could provide relevant information, the Board must either seek clarification or clearly explain why such clarification is unreasonable.  Id. at 269.  On remand, Dr. J.P.S. should be asked to clarify whether, at any point during the time period from February 4, 2003 through May 16, 2004, the Veteran required catheterization for his urinary incontinence.  

The Board further notes that the claims file includes VA treatment records from the Pittsburgh VAMC, most recently dated in April 2007, and from the Brecksville VAMC, most recently dated in September 2007. On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records.  

Finally, on remand, the Veteran should be furnished corrective VCAA notice that includes an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected prostatitis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any treatment records from the Pittsburgh VAMC (dated since April 2007), any records of treatment from the Brecksville VAMC (dated since September 2007), and any outstanding treatment records from Dr. J.P.S., (identified above).

2.  After obtaining any necessary authorization, contact Dr. J.P.S. and ask him to clarify whether, at any point during the time period from February 4, 2003 through May 16, 2004, the Veteran required catheterization for his urinary incontinence.  

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate his service-connected prostatitis.    

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe the current severity of the Veteran's service-connected prostatitis.  The examiner should describe any use of an appliance required for urine leakage or incontinence, and should comment as to the frequency with which any absorbent materials must be changed.  

The examiner should also address whether the service-connected prostatitis is manifested by renal dysfunction, and, if so, should describe the severity of renal dysfunction, including whether the disability is manifested by the presence of constant albuminuria with some edema, definite decrease in kidney function, persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The examiner should further indicate whether any renal dysfunction associated with prostatitis requires regular dialysis, precludes more than sedentary activity due to persistent edema and albuminuria, is manifested by BUN more than 80mg% or creatinine more than 8mg%, or results in markedly decreased function of kidney or other organ systems, especially cardiovascular.

In addition, the physician should comment upon whether the Veteran's service-connected prostatitis results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


